--------------------------------------------------------------------------------

Exhibit 10.20


AMENDMENT #6 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #6 to Amended and Restated Agreement for Wholesale Financing
(“Amendment”) is entered into on February 15, 2018, by and among ePlus
Technology, inc. (”Technology”) and ePlus Technology Services, inc. (“Services”;
and together with Technology, each sometimes referred to as a “Dealer,” and
sometimes referred to collectively, jointly and severally, as “Dealer”) and
Wells Fargo Commercial Distribution Finance, LLC (“CDF”) and is to that certain
Amended and Restated Agreement for Wholesale Financing dated July 23, 2012, by
and between Dealer and CDF (as the same has been amended, by that certain
Amendment #1 to Amended and Restated Agreement For Wholesale Financing dated
July 31, 2014, that certain Amendment #2 to Amended and Restated Agreement For
Wholesale Financing dated July 24, 2015, that certain Amendment #3 to Amended
and Restated Agreement For Wholesale Financing dated October 20, 2015, that
certain Amendment #4 to Amended and Restated Agreement For Wholesale Financing
dated July 28, 2016, and that certain Amendment #5 to Amended and Restated
Agreement For Wholesale Financing dated July 27, 2017, and as further amended,
restated, amended and restated, modified, extended, renewed, substituted, and/or
supplemented, the “Agreement”). All terms which are not defined herein shall
have the same meaning in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.         Section 2 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) to and until October 31,
2017, Three Hundred Twenty-Five Million Dollars ($325,000,000.00), (ii) on and
after November 1, 2017, except during a Temporary Uplift Period, Two Hundred
Fifty Million Dollars ($250,000,000.00), and (iii) during any Temporary Uplift
Period, Three Hundred Twenty Five Million Dollars ($325,000,000.00); provided,
however, that at no time will the sum of (a) the principal amount outstanding
under Dealer’s inventory floorplan credit facility with CDF under this
Agreement, (b) the Letter of Credit Obligations (as defined in the BFA (as
defined below)) and (c) the principal amount outstanding under Dealer’s Accounts
Receivable Facility (as defined in the BFA) (the “Aggregate Outstandings”)
exceed the Aggregate Facility Limit (as defined below).  CDF’s decision to
advance funds will not be binding until the funds are actually advanced.
 
In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time (the “BFA”), CDF agrees to provide to Dealer an
accounts receivable facility of Thirty Million Dollars ($30,000,000.00);
provided, however, that at no time will the Aggregate Outstandings exceed  the
Aggregate Facility Limit. CDF’s decision to advance funds will not be binding
until the funds are actually advanced.
 
If, at any time, the Aggregate Outstandings exceeds the then applicable
Aggregate Facility Limit, Dealer will immediately pay to CDF an amount not less
than the difference between (i) the Aggregate Outstandings and (ii) the
Aggregate Facility Limit.
 
1

--------------------------------------------------------------------------------

As used herein, “Aggregate Facility Limit” means (i) on or before October 31,
2017, Three Hundred Twenty Five Million Dollars ($325,000,000.00), (ii) on or
after November 1, 2017, except during a Temporary Uplift Period, Two Hundred
Fifty Million Dollars ($250,000,000.00), and (iii) during any Temporary Uplift
Period, Three Hundred Twenty Five Million Dollars ($325,000,000.00).
 
As used herein, “Temporary Uplift Period” means the period in any year starting
in 2018, beginning on the date of Dealer’s electronic notification to CDF of its
election to temporarily increase Dealer’s inventory floorplan credit facility,
which such date shall not be earlier than July 1 of such year, and ending on the
earlier of (i) the date that is 90 days following the date of such election and
(ii) October 31 of such year.”


2.         Each Dealer hereby ratifies and confirms the Agreement, as amended
hereby, and each Other Agreement (as defined in Amended and Restated Business
Financing Agreement between CDF and Dealer dated July 23, 2012, as amended,
restated, amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time) executed by such Dealer in all respects.


3.         Each Dealer hereby unconditionally releases, acquits, waives, and
forever discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


4.         This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


5.         This Amendment may be executed in any number of counterparts, each of
which counterparts, once they are executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.


[Remainder of Page Intentionally Left Blank]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.
 

 
“DEALER”
        ePLUS TECHNOLOGY, INC.         By: /s/
Elaine D. Marion
  Name: 
Elaine D. Marion
  Title:
Chief Financial Officer
       
ePLUS TECHNOLOGY SERVICES, INC.
        By: /s/
Elaine D. Marion
  Name:
Elaine D. Marion
  Title:
Chief Financial Officer
        “CDF”        
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
        By: /s/
Scott Hunt
  Name:
Scott Hunt
  Title: 
Authorized Signor

 
 
3


--------------------------------------------------------------------------------